Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 30, 2018

                                      No. 04-17-00750-CR

                                   Kevin Lamar JOHNSON,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2002CR4779
                       Honorable Philip A. Kazen, Jr., Judge Presiding


      This court issued its mandate in appeal number 04-17-00750-CR on October 3, 2018. On
October 18, 2018, pro se appellant Kevin Lamar Johnson filed a motion for rehearing.
       This court’s plenary power in appeal number 04-17-00750-CR has expired; this court no
longer has jurisdiction in that appeal. See TEX. R. APP. P. 19.1 (plenary power period); id. 19.3
(“After its plenary power expires, the court cannot vacate or modify its judgment.”).
        Further, this court has “no jurisdiction over post-conviction writs of habeas corpus in
felony cases.” In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998, orig.
proceeding); accord TEX. CODE CRIM. PROC. ANN. art. 11.07. Post-conviction writs of habeas
corpus are to be filed in the trial court in which the conviction was obtained and made returnable
to the Court of Criminal Appeals. See TEX. CODE CRIM. PROC. ANN. art. 11.07(b).
       To obtain a free copy of the record to prepare a post-conviction writ of habeas corpus,
Appellant must file a motion in the trial court in which the conviction was obtained and
demonstrate that his claim is not frivolous and that the record is needed to decide the issues
presented. See United States v. MacCollom, 426 U.S. 317, 325–26 (1976); Escobar v. State, 880
S.W.2d 782, 783 (Tex. App.—Houston [1st Dist.] 1993, no pet.).




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of October, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court